--------------------------------------------------------------------------------

EXHIBIT 10.1
 
LEASE
 
Between
 
BHC Development, L.C.


LANDLORD
 
and

Butler National Service Corporation


TENANT
 
For the Property located


At
 
Hwy 50 Bypass and Comanche Road, Ford County, Dodge City, Kansas
 
April 30th , 2009
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

1 Definitions and Basic Business Terms  1           (a) “Property” 1          
(b) “Adjacent Land” 1           (c) “Landlord’s Construction Work” 1          
(d) “Project Costs” 1           (e) “Rent Commencement Date” 2           (f)
“Termination Date” 2           (g) “Lease Term”. 2           (h) “Rent”        
    (i) “Late Charge” 2           (j) “Permitted Use” 3           (k) “Tenant’s
Address for Notice” 3           (l) “Landlord’s Address for Notice” 3          
(m) “Tenant’s Trade Name” 3         2. Property 5         (a) Acceptance 5      
    (b) Tender Date 5           (c) Alterations 5         3. Rent  6       4.
Purchase Option and Related Rights 6       5. Lottery Contract  6       6
Utilities  7       7. Use   7         8. Signs   7         9. Taxes, Insurance,
and Maintenance Costs  7         (a) Taxes 7           (b) Insurance 8          
(c) Maintenance Costs 8           (d) Payment & Reconciliation 8         10.
Repairs  9         (a) Landlord’s Obligations 9

 
 
 

--------------------------------------------------------------------------------

 
 

  (b) Warranties 9           (c) Tenant’s Obligations 9           (d) Surrender
of Property 8         11. Casualty Damage 10      
12.
Condemnation 10       13. Insurance   11         (a) Tenant’s Property Insurance
11           (b) Tenant’s Liability Insurance 11           (c) General 11      
    (d) Waiver of Right of Recovery; Waiver of Subrogation 12           (e)
Indemnity 12         14. Assignment and Subletting  12       15. Tenant
Default/Landlord’s Remedies  12       16. Landlord Default 14       17.
Holdover   14       18. Notice  15       19. Subordination 15       20. Estoppel
Certificates  16       21. Relocation  16       22. Broker’s Commissions   16  
    23. Hazardous Material  16       24. Miscellaneous 17       25. Expansion 17

 
 
 

--------------------------------------------------------------------------------

 
 

 
LIST OF EXHIBITS
       
Exhibit “A”
Site Plan
       
Exhibit “B”
Land Legal Description
       
Exhibit “B-1”
Adjacent Land Legal Description
       
Exhibit “C”
Construction Exhibits
       
Exhibit “C-1”
Tenant’s Affidavit
       
Exhibit “C-2”
General Contractor’s Affidavit and Lien Waiver
       
Exhibit “C-3”
Subcontractor’s Lien Waiver
       
Exhibit “C-4”
Construction Addendum to Lease
       
Exhibit “D”
Landlord’s Development Expenses
        Exhibit “E”
Letter of Acceptance and Rent Commencement Date Agreement
        Exhibit “F”
Insurance Requirements
        Exhibit “G”
BHCMC, L.L.C. Operating Agreement
     



 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 1 of 19
 
LEASE AGREEMENT
 
This Lease and Option Agreement (the “Lease”) is entered into by and between BHC
Development, L.C., a Kansas limited liability company (“Landlord”), and Butler
National Service Corporation, a Kansas corporation (“Tenant”), effective as of
the ____ day of April 30th, 2009 (“Effective Date”).
 
1.                 Definitions and Basic Business Terms.  When used in this
Lease, the following terms shall have the indicated meanings:
 
(a)       “Property” – The real property located along Highway 50 Bypass near
planned Comanche Street intersection, Ford County, Kansas, as generally shown on
the Site Plan attached as Exhibit “A” hereto, consisting of (i) approximately
sixty-eight (68) acres of land legally described as set forth in Exhibit “B”
attached hereto (the “Land”), (ii) all land improvements constructed or to be
constructed on the Land hereunder (the “Land Improvements”), and (iii) all
buildings constructed or to be constructed on the Land hereunder (the
“Buildings”), all as set forth in more detail in the Construction Exhibit
attached as Exhibit “C” hereto.
 
(b)       “Adjacent Land” – Approximately thirty-six (36) acres of land adjacent
to the Property and legally described as set forth in Exhibit “B-1” attached
hereto.
 
(c)       “Landlord’s Construction Work” – The construction work to be performed
by Landlord pursuant to the build-to-suit Construction Exhibit attached as
Exhibit “C” hereto.
 
(d)       “Development Expense” – Costs and expenses incurred by Landlord (other
than Project Costs) as described on Exhibit “D” hereto.  Landlord shall have no
obligation, duty or requirement to fund more than nine million dollars
($9,000,000) of Development Expense.
 
(e)       “Project Costs” – The actual costs and expenses of completing the work
set forth in the Construction Exhibit attached as Exhibit “C” hereto, as may be
amended from time to time with the approval of both Tenant and Landlord, with
such costs to be apportioned as follows:
 
(i)           “Landlord’s Project Costs” – Landlord shall pay Base Project Costs
in an amount up to but not to exceed thirty million dollars ($30,000,000),
pursuant to the approved Construction Exhibits, plus any additional Project
Costs proposed or approved by Tenant in excess of the base Project Costs which
Landlord, in its sole discretion, elects in writing to assume and pay as part of
Landlord’s Project Costs.
 
(ii)           “Tenant’s Project Costs” – Tenant shall pay all Project Costs
proposed or approved by Tenant in excess of the Base Project Cost which are not
assumed and paid for by Landlord as set forth above.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 2 of 19
 
(f)       “Rent Commencement Date” – The earlier to occur of: (i) ninety (90)
days after the delivery of the Property to Tenant with Landlord’s Construction
Work (as described in Exhibit “C” attached hereto) substantially complete, or
(ii) the date Tenant opens for business at the Property.
 
(g)       “Termination Date” – The last day of the three hundredth (300th) full
calendar month following the Rent Commencement Date, unless terminated earlier
as provided hereunder.
 
(h)       “Lease Term” – The period beginning on the Effective Date and ending
on the Termination Date, unless earlier terminated as provided herein.
 
(i)       “Rent” – Initially an annual amount equal to the sum of:  (i) twelve
percent (12%) of Landlord’s Project Costs, such annual amount to increase by one
percent (1%) every twelve (12) months after the Rent Commencement Date; and (ii)
fifteen percent (15%) of Landlord’s Development Expense.  One-Twelfth (1/12th)
of the annual Rent shall be paid each month as monthly Rent as set forth
herein.  By way of example, and subject to adjustment based on Landlord’s
Project Costs and Development Expense as finally determined, the monthly Rent
for thirty million dollars ($30,000,000) Project Costs and eight million dollars
($8,000,000) Development Expense would initially be $400,000 (annual is
$4,800,000) with an increase on the first day of the thirteenth month to
$403,000 and each twelve month period thereafter.
 
Beginning Month
Ending Month
Monthly Rent
    1   12 $ 400,000.00     13   24 $ 403,000.00     25   36 $ 406,030.00     37
  48 $ 409,090.30     49   60 $ 412,181.20     61   72 $ 415,303.02     73   84
$ 418,456.05     85   96 $ 421,640.61     97   108 $ 424,857.01     109   120 $
428,105.58     121   132 $ 431,386.64     133   144 $ 434,700.50     145   156 $
438,047.51     157   168 $ 441,427.98     169   180 $ 444,842.26     181   192 $
448,290.69     193   204 $ 451,773.59     205   216 $ 455,291.33     217   228 $
458,844.24     229   240 $ 462,432.69     241   252 $ 466,057.01     253   264 $
469,717.58     265   276 $ 473,414.76     277   288 $ 477,148.91     289   300 $
480,920.39  

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 3 of 19
 
(j)         “Late Charge” – One Hundred dollars ($100) per day.  For Rent, the
late charge applies from and after the first (1st) day of each calendar month if
not paid by the tenth (10th) day of each month.
 
(k)          “Permitted Use” – Casino, hotel, restaurant and related
development.
 
(l)          “Tenant’s Address for Notice”
 
Butler National Service Corporation
19920 W 161st Street
Olathe, KS 66062
Attn:  Clark D. Stewart
Phone:  913-780-9595
Fax:  913-780-5088   


(m)       “Landlord’s Address for Notice”
 
BHC Development, L.C.
3501 SW Fairlawn Rd., Ste. 200
Topeka, KS 66614
Attn:  Jeffrey L. Ungerer
Phone: 785-272-1398
Fax: 785-272-1796


With a copy to:
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 4 of 19
 
BHC Development, L.C.
3501 SW Fairlawn Rd., Ste. 200
Topeka, KS 66614
Attn: Property Manager
Phone: 785-272-1398
Fax: 785-272-1796


(n)        “Tenant’s Trade Name” – “Boot Hill Casino and Resort”


(o)        Beginning twelve months after the Rent Commencement Date, Tenant
shall have the right to reduce the portion of Rent attributable to Landlord’s
Development Expense by reimbursement of some or all of the incurred Development
Expense as follows:


(i)              Tenant must provide Landlord fifteen (15) days prior written
notice of the amount intended to be paid (“Tenant’s Notice”).
 
(ii)              Landlord shall, within ten (10) days after receipt of Tenant’s
Notice, notify Tenant of the total unreturned Development Expense remaining
(“Landlord Reply”).
 
(iii)              Tenant may make a separate payment to Landlord (the
“Reimbursed Amount”) labeled as “Reimbursement of Development Expense” in any
amount, not to exceed the unreturned Development Expense specified in Landlord
Reply, which must be received by Landlord within the first five days of a
calendar month.
 
Any payment made by Tenant under this paragraph (o) shall be applied as a
reduction in Landlord’s Development Expense.  Rent for the next calendar month
and each succeeding month following the payment shall be reduced by an amount
equal to the Reimbursed Amount multiplied by fifteen percent (15%) divided by
twelve.  Tenant may make one or more payments of “Reimbursed Amounts” from time
to time pursuant to this paragraph (o) provided however each complies with the
terms hereof and the total does not exceed Landlord’s Development Expense.  In
no event may this provision be used to reduce any portion of rent attributable
to Landlord’s Project Costs.  Failure to make any payment of Reimbursed Amounts
by the fifth day of any calendar month shall allow Landlord to either:  (i)
reject and return such payment, in which event Rent will not be reduced; or (ii)
accept such payment with any reduction in Rent to be effective for the second
calendar month following receipt of such payment.


Upon repayment of all Landlord’s Development Expense, Rent shall be based upon
Landlord’s Project Costs and Tenant shall have no further rights to repay or pay
down any costs or expenses or effect any other reductions in Rent.


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 5 of 19
 
The foregoing Definitions and Basic Business Terms are incorporated into the
body of this Lease and, to the extent of any conflict between any of the
information contained in this Section 1 and the remainder of the Lease, the
remainder of the Lease shall control.
 
2.                Property.


(a)         Acceptance.  Landlord hereby leases the Property to Tenant, and
Tenant hereby leases the Property from Landlord.  Tenant accepts the Property,
subject to completion of Landlord’s Construction Work, all zoning regulations,
building codes, and other laws and regulations now in effect or hereafter
promulgated by any governmental authority having jurisdiction therefor and all
easements, encumbrances and other matters of record now affecting the Property
or hereafter established or created by Landlord with Tenant’s consent.  The
Property and its component parts are illustrated on the Site Plan attached as
Exhibit “A” hereto.  Tenant accepts the Property in its existing condition and
state of repair, on an “AS-IS” basis, subject to the completion of Landlord’s
Construction Work.  Tenant acknowledges and agrees that Exhibits “A”, “B” and
“B-1” are attached to this Lease solely for the purpose of indicating the
components of the Property and the Adjacent Property, and that no
representation, warranty or covenant is to be implied by any other information
shown on such exhibits.  Except as specifically described as in the Construction
Exhibit attached as Exhibit “C” hereto, Landlord will have no obligation to
perform any construction work at the Property.
 
(b)         Tender Date.  Landlord shall give Tenant ninety (90) days written
notice of the date on which Landlord shall deliver the Property to Tenant
(“Tender Date”), which Tender Date is estimated to be November 1, 2009.  Tenant
shall acknowledge the Tender Date by execution of the Letter of Acceptance, in
the form attached as Exhibit “D” hereto.


(c)         Alterations.  Tenant may not make any structural or exterior
alterations or changes to the Property unless Tenant has received the prior
written consent of Landlord, which shall not be unreasonably withheld or unduly
delayed.  All such activity must comply with the provisions of the Construction
Exhibits and such additional requirements as are reasonably promulgated by
Landlord from time to time.  Tenant must obtain all permits, licenses, and
approvals required therefore and comply with all laws, ordinances, rules and
regulations.  Tenant will have no authority to place any lien upon the Property,
and any attempt to do so will be void and of no effect.  Any such lien placed
upon the Property or Tenant’s interest therein, by, through, or under Tenant
shall be released or discharged of record by bond or otherwise by Tenant within
ten (10) days after Tenant receives notice of such lien (or such earlier time as
is necessary to prevent foreclosure thereof).  If Tenant shall fail to remove or
discharge such lien within the above-described time period, Landlord may, in
addition to any other remedy of Landlord hereunder, remove or discharge the same
and, upon Landlord’s demand, Tenant shall promptly reimburse Landlord for all
costs incurred by Landlord in connection therewith.  Tenant shall deliver to
Landlord, lien waivers upon completion of any construction, remodeling, or
alterations to the Property substantially in the form attached as Exhibits “C-2”
and “C-3” hereto (as to subcontractors, such waiver must be provided for any
labor and/or materials greater than ten thousand dollars ($10,000)).  In the
event any remodeling, improvements, fixturing, or modification to the Property
by Tenant results in or causes the Property to be subject to any change or
modified compliance with any laws, rules, or regulations then Tenant shall pay
for and reimburse Landlord for all costs or expenses, including management
costs, reasonably necessary to bring any part or all of the Property into
compliance therewith


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 6 of 19
 
3.                Rent.  Beginning on the Rent Commencement Date, Tenant agrees
to pay Landlord the amount established under Section 1 as Rent when due, without
notice, demand, deduction or offset, for the duration of the Lease Term.  Rent
shall be paid monthly, in advance.  If the Rent Commencement Date is not the
first (1st) day of a calendar month, then for any fractional month, monthly Rent
shall be prorated based upon the number of days during such month which are
included within the Lease Term, calculated on the basis of a thirty (30) day
month.  Tenant’s Rent payments will be made to Landlord at Landlord’s address
set forth herein, or at any other address that Landlord may specify.  In
addition to any other rights of Landlord, if any monthly Rent payment is not
received by Landlord on or before the tenth (10th) day of the month for which
payable, or any other payment is not received by Landlord within ten (10) days
after written demand therefor, the Late Charge will be charged for each day that
such payment is late and is due without requirement for any notice or demand by
Landlord.  Tenant shall also pay to Landlord, upon demand, a charge of fifty
dollars ($50) for each check from Tenant which is returned “NSF” or otherwise
uncollectible.


4.                Purchase Option and Related Rights.  Tenant acknowledges that
BHCMC, L.L.C.  has or will be granted purchase option and first right of refusal
on the Property and Adjoining Land, and agrees that any transfer of the Property
to BHCMC, L.L.C., pursuant to such rights shall result in Landlord being
released from its obligations under this Lease and replaced by BHCMC, L.L.C.  as
substitute Landlord.


5.                Lottery Contract.  Tenant has entered into a Lottery Gaming
Facility Management Contract with the Kansas Lottery Commission for
management  of a gaming facility upon the Property (the “Contract”).  Tenant
shall be solely responsible for assuring the construction and operation of the
Property, Land Improvements and Building comply with the Contract, provided,
however Landlord agrees to complete construction in accordance with Exhibit C
and to complete all of Landlord’s obligations hereunder in compliance with all
legal requirements and specifications provided by Tenant.  Notwithstanding any
provisions to the contrary herein, including paragraphs 10(d) and 15 Landlord
shall have no interest, rights or claims to obtain possession of, operate or
control any gambling devices, slot machines, tables or other games of chance
owned, controlled or regulated by the Kansas Lottery and located upon the
Property (herein “Gaming Devices”) as a result of or arising out of this
Lease.  Landlord shall cooperate with the Kansas Lottery Commission (“KLC”) if
and when the KLC deems it appropriate to physically secure or take possession of
the Gaming Devices or any or all related equipment.  Nothing in this Lease will
operate to transfer or alter Tenant’s contractual rights or obligations under
the Lottery Gaming Facility Management Contract with the Kansas Lottery.


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 7 of 19
 
6.                Utilities.  Tenant will promptly pay for all water, sewer,
electricity, trash, telephone and other utilities used in or upon the Property
after the Tender Date.  Landlord will not be liable for any cessation or
interruption of utility services to the Property, and no such cessation or
interruption of utilities will modify any of the obligations of Landlord or
Tenant under this Lease.


7.                Use.  Tenant will use the Property solely for the Permitted
Use, and Tenant will not use the Property, or permit its use, for any other
purpose.  The designation of a Permitted Use does not include any representation
or warranty by Landlord that such use complies with applicable laws and Tenant
must obtain, at its sole cost and expense, any permits, licenses or other
governmental approvals required to conduct the Permitted Use.  Tenant will
comply with all federal, state, municipal and other laws, ordinances, rules and
regulations that apply to the Property and Tenant’s business.  Tenant will
install, remove and alter such fixtures, equipment and facilities located in the
Property and will pay the cost of such alterations to the Property, as may be
necessary to comply with all such laws, ordinances, rules and
regulations.  Tenant agrees to occupy and use the entire Property continuously
and without interruption for the Permitted Use throughout the Lease Term during
at least the operating hours of similar gaming operations located in the state
of Kansas.  Tenant will operate its business at the Property at all times under
Tenant’s Trade Name.
 
8.                Signs.  Tenant must comply with all laws concerning signage
and must obtain all governmental permits and approvals required for all signage.


9.                Taxes, Insurance, and Maintenance Costs.  Tenant agrees to
directly pay and maintain, in accordance with the terms hereof, (or reimburse
Landlord if maintained and/or paid by Landlord) all taxes, insurance premiums,
and maintenance costs throughout the Lease Term.
 
 
(a)         Taxes.  For purposes hereof, the term “taxes” shall refer to all
taxes, assessments, impositions, levies, charges and other sums, whether or not
existing or hereafter arising, levied, assessed or charged by any governmental
authority or other taxing authority against the Property or Tenant’s business,
use or activities on the Property.  Tenant shall pay directly to the taxing
authorities promptly when due all taxes imposed upon the Property, its business
operation and its fixtures, equipment, facilities and other personal property
situated in the Property.  If at any time during the Lease Term the present
method of taxation shall be changed so that in lieu of the whole or any part of
taxes levied, assessed or imposed on the Property, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
rents received therefrom and/or an assessment, levy or charge measured by or
based, in whole or in part, upon the rents derived from the Property, then all
such taxes, assessments, levies or charges or part thereof so measured or based,
shall be deemed to be included within the term “taxes” and will be payable by
Tenant in accordance with the terms hereof.  Tenant may contest taxes levied
against the Property provided no liens may be made upon the Property and Tenant
shall post bond or otherwise fully protect the Property against any unpaid levy
of taxes.  Tenant shall have the right to directly receive copies of all tax
statements relating to the Property.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 8 of 19
 
(b)         Insurance.  The term “insurance premiums” shall mean the amount of
premiums paid for all property and liability insurance (including, but not
limited to, general and umbrella liability, hired-auto liability, comprehensive
casualty,  loss of rents coverage, and any other commercially reasonable
insurance deemed appropriate or advisable) which Landlord or Landlord’s
lender(s) require to be carried on the Property. An initial list of insurance
requirements is set forth in Exhibit “F” attached hereto.  Landlord shall have
the option of contracting for and/or acquiring the insurance required hereunder,
but in any event Landlord shall retain the right to have Tenant pay the
insurance premiums directly to the applicable insurance company or companies.


(c)         Maintenance Costs.  The term “maintenance costs” shall include all
costs and expenses incurred in operating, maintaining, repairing and replacing
the improvements located on the Property and other property as to which Tenant
has rights of use and as to which either Tenant or Landlord has an obligation to
or actually performs or pays for repairs and maintenance.  The maintenance
obligation shall include all interior or exterior parking areas, driveways,
ramps, entrances, truck passageways, sidewalks, landscaped areas, parking and
lighting facilities and equipment, pylon or monument signs and other areas
intended for and available for the use of customers, employees, vendors or other
permitted users of the Property.
 
(d)         Payment & Reconciliation.  Tenant shall have the right and
obligation to directly pay, maintain, complete and perform (or reimburse
Landlord for amounts paid by Landlord) all taxes, insurance, and maintenance
costs.   In the event that any such payment is not timely made by Tenant when
due, and such non-payment is not cured within ten (10) days thereafter, Landlord
shall have the right to require Tenant to escrow, in advance, estimates of such
costs to be held by Landlord or its designee.  In such an event, Landlord shall
estimate the amount of taxes, insurance premiums, and maintenance costs, or any
category of them, (“Reimbursable Expenses”) payable by Tenant, and may change
such estimates from time to time.  Tenant shall, from that point forward, pay
Landlord, monthly, as additional Rent, such estimated amounts which sum shall be
due and payable at the same time and place as Rent, together will all reasonable
expenses of administering such escrow.  Within ninety (90) days after the end of
each calendar year during the Lease Term (or as soon thereafter as reasonably
practicable), Landlord will determine the actual amount of Reimbursable Expenses
payable by Tenant and give notice thereof to Tenant, together with reasonable
supporting data.  An appropriate adjustment shall be made from Landlord to
Tenant, or from Tenant to Landlord, as the case may be, with respect to any
overpayments or underpayments by Tenant during the previous year.  Any
additional payment therefor due from Tenant to Landlord shall be made within
thirty (30) days of such notice and any overpayment shall be refunded, at
Landlord’s option, either by payment to Tenant within thirty (30) days after
such notice, or by a credit against the next recurring monthly installment of
Rent.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 9 of 19
 
10.              Repairs.


(a)         Landlord’s Obligations.  The following portions of the Property
constitute Landlord’s repair obligation:  roof replacement, foundation, and
load-bearing structures supporting the roof (excluding exterior painting and
touch-up) for a period of one (1) year after the Tender Date.  Landlord will
have no obligation to perform repair or maintenance activities with regard to
these portions of the Property unless Tenant gives Landlord written notice of
need of repair to these items and a reasonable time has passed for Landlord to
commence appropriate repair or maintenance activities.  Landlord shall have no
obligation with respect to repairs or maintenance insofar as such damage is
caused by the acts or omissions of Tenant, its employees, agents or invitees;
however, in such event, Landlord may make any such repairs or perform such
maintenance and Tenant shall reimburse Landlord therefor within ten (10) days
after written demand.
 
(b)         Warranties.  Landlord shall make available, assign or enforce for
the benefit of Tenant all manufacturer or supplier warranties on materials,
equipment or work provided, installed or performed as part of Landlord’s
Construction upon the Property.  Landlord warrants that all work and materials
performed by Landlord will be free of defects for a period of one year after the
Tender Date (normal wear and tear and failure to maintain in accordance with
manufacturer or supplier requirements excepted).
 
(c)         Tenant’s Obligations.  Tenant will repair, replace and maintain all
portions of the Property, other than those which are Landlord’s repair
obligation as described in Section 10(a) above, and shall keep the Property in
good condition and repair and in a clean, sightly and sanitary condition, at
Tenant’s sole cost and expense, including but not limited to the building walls,
entrances, doors, windows, dock area, all glass, electrical, fire suppression
systems, plumbing and heating and air conditioning equipment and systems in or
serving the Property (including entering into maintenance contracts for such
systems acceptable to Landlord, copies of which maintenance agreements shall be
delivered to Landlord within thirty (30) days after the Tender Date), parking
lots, drives, lights, roof, roof membrane and all other improvements on the
Property.  If Tenant fails to perform its repair, replacement and maintenance
obligations under this Lease within thirty (30) days following Landlord’s
written request that Tenant do so (provided that in the event of an emergency,
Landlord only need give Tenant such prior notice as is practicable under the
circumstances, if any), then Landlord shall have the right to perform such
maintenance, replacement or repair work on Tenant’s behalf.  Tenant will
reimburse Landlord for Landlord’s costs therefor, upon demand.
 
(d)         Surrender of Property.  Upon the termination of this Lease or upon
the termination of Tenant’s right to possession of the Property, Tenant will
surrender and deliver up to Landlord the Property broom-clean, in good repair
and condition, ordinary wear and tear excepted, together with all improvements
thereon installed by Landlord or Tenant during the Lease Term (except as
otherwise provided herein).  All furniture, moveable trade fixtures and
equipment or other personal property installed by Tenant (“Tenant’s Personalty”)
shall be removed by Tenant at the termination of this Lease provided, however,
if termination is due to Landlord’s election under Section 15, then no such
removal may be made without Landlord’s written authorization.  
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 10 of 19
 
If Tenant’s Personalty is not so removed it shall be deemed abandoned by Tenant
and may be appropriated, sold, stored, destroyed or otherwise disposed of by
Landlord without notice to Tenant and without any obligation to account for such
items.  Any such disposition will not be considered a strict foreclosure or
other exercise of Landlord’s rights in respect of any landlord’s lien or
security interest granted herein or otherwise.  All such removals shall be
accomplished by Tenant in a good and workmanlike manner so as not to damage the
Property.  Tenant shall repair all damage to the Property caused by any such
removal.  Prior to the end of the Lease Term or within fifteen (15) days after
the termination of Tenant’s right to possession of the Property (subject to
Landlord’s right to enforce Landlord’s lien interests described herein), Tenant
will remove from the Property all of Tenant’s signs and, upon written request of
Landlord, replacements and improvements to the Property made by Tenant, and
shall repair any damage caused thereby.  If Tenant fails to timely perform such
removal obligations (or in the event that Landlord repairs any damage caused by
such removal and not repaired by Tenant as herein provided), then the costs and
expenses thereof incurred by Landlord may be recovered by Landlord from Tenant.
 
11.              Casualty Damage.  If more than fifty percent of the Property,
should be destroyed by fire or other casualty and Tenant has not commenced
restoration thereof within sixty (60) days and thereafter diligently pursued and
completed such restoration within two hundred forty (240) days, then Landlord
may terminate this Lease.  If Landlord elects to terminate this Lease, Landlord
will notify Tenant of such election.  If Landlord does not elect to terminate
the Lease, then the Lease will remain in full force and effect.  If Landlord
elects to terminate, all insurance proceeds for the Property shall be paid to
Landlord.
 
12.              Condemnation.  If a material portion of the Property should be
condemned by any governmental authority, or if Landlord makes a voluntary
conveyance of any material portion of the Property (in lieu of condemnation) to
such governmental authority, then the Lease Term as to that portion of the
Property taken or conveyed will terminate on the date that possession of the
Property is taken by the governmental authority.  If any material portion of the
Property within which the Building is located is condemned (or conveyed to a
governmental authority, in lieu of condemnation), such that the Building cannot
reasonably be modified and repaired for continued use and operation of Tenant’s
business, then Tenant may elect to terminate this Lease or to continue the Lease
in effect.  All condemnation awards for a taking of the Property will belong to
Landlord, except that Tenant may seek recovery for Tenant’s Personalty or
leasehold interests provided such award to Tenant does not reduce Landlord’s
award.  If Tenant does not elect to terminate this Lease, Tenant and Landlord
shall, in good faith, diligently proceed to restore the Property to a condition
which is capable of continued operation of Tenant’s business activity (including
if necessary and feasible, acquisition of additional land).  Tenant shall pay
any and all costs in excess of condemnation proceeds actually received by
Landlord for such restoration unless otherwise agreed.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 11 of 19
 
13.              Insurance.


(a)           Tenant’s Property Insurance.  Beginning upon the Tender Date,
Tenant agrees to maintain, at Tenant’s sole cost and expense, a policy of
special form property insurance as per Exhibit “F” attached hereto to the extent
of one hundred percent (100%) of the replacement cost thereof.
 
(b)           Tenant’s Liability Insurance.  Beginning upon the Tender Date,
Tenant agrees to maintain, at Tenant’s sole cost and expense, commercial general
liability insurance coverage (occurrence basis) in a minimum amount of one
million dollars ($1,000,000) per occurrence, ten million dollars ($10,000,000)
policy aggregate (increased every five years based upon CPI increases since the
Effective Date hereof), including (i) coverage for bodily injury and death,
property damage and products liability coverage, (ii) contractual liability
coverage insuring the obligations of Tenant under this Lease, and (iii) fire
legal liability coverage with respect to the Property and the Building in which
the Property are located in an amount of at least the replacement cost of the
Building and Land Improvements.  The policy will designate Landlord, Landlord’s
property manager (if any), any mortgage holder of the Property and any
affiliates of Landlord designated by Landlord from time to time as additional
insureds.  Tenant shall also maintain workers compensation insurance with
statutory benefits and limits which shall fully comply with all state and
federal requirements applicable thereto and which shall also include broad form
all states and voluntary compensation endorsements and employer’s liability
insurance with limits of not less than one million dollars ($1,000,000) per
accident.
 
(c)           General.  Such policies must be in effect as of the Tender Date
and must be maintained at all times during Tenant’s occupancy of the Property
and during the Lease Term.  A duplicate original or a certificate of all
insurance policies required to be maintained by Tenant will be deposited with
Landlord within five (5) days following the Tender Date and current certificates
(or duplicate Policy originals) will be deposited with Landlord at all times
during Tenant’s occupancy of the Property and during the Lease Term.  All such
insurers shall be licensed to do business in the State of Kansas and rated no
less than A-VIII or comparable rating, as shown in the most current issue of
A.M. Best’s Key Rating Guide.  All of Tenant’s insurance policies must be
primary and non-contributing, with the policies of Landlord, if any, being
excess and secondary.  Tenant’s insurance policies may not contain any
deductible or self-insured retention, provided any casualty insurance may
contain a deductible not to exceed fifty thousand dollars ($50,000) for casualty
losses only, without Landlord’s prior written approval.  Landlord shall have the
right to require Tenant to maintain such additional insurance coverages or
additional amounts of coverage as Landlord deems appropriate from time to time
in accordance with prudent management practices for the Property.  Tenant’s
insurance policies shall further provide that not less than thirty (30) days
written notice shall be given to Landlord before such policies may be cancelled
or changed.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 12 of 19
 
(d)           Waiver of Right of Recovery; Waiver of Subrogation.  Tenant waives
all rights of recovery against Landlord for any loss or damage to the Property
or the property of Tenant caused by fire or other casualty or the condition of
the Property, INCLUDING IF CAUSED BY THE NEGLIGENCE OF LANDLORD, ITS EMPLOYEES
OR AGENTS, and Tenant agrees that no insurer will have any claim against
Landlord, its employees or agents by way of subrogation or assignment.  Landlord
waives all rights of recovery against Tenant for damage to the property of
Landlord, including the Property, caused by fire or other casualty to the extent
of insurance proceeds received by Landlord under any property insurance policies
maintained by Tenant or Landlord on the Property, EVEN IF THE CAUSE OF SUCH LOSS
IS DUE TO THE NEGLIGENCE OF TENANT, and Landlord agrees that no insurer will
have any claim against Tenant therefor by way of subrogation or assignment.
 
(e)           Indemnity.  Tenant will defend, indemnify and hold Landlord
harmless from all loss, cost, liability, expense or damage (including reasonable
attorneys’ fees and expenses) (i) arising or allegedly arising from the acts or
omissions of Tenant (or Tenant’s agents, employees, contractors, subcontractors,
customers and invitees); and (ii) injury or death of any person or damage or
destruction of the property of any person occurring at the Property. Tenant’s
indemnity obligation will not include, however, any costs incurred by Landlord
as a consequence of Landlord’s gross negligence or willful misconduct.
 
14.              Assignment and Subletting.  Tenant may assign this Lease or
sublet the entire Property, (except Tenant may not mortgage or pledge its
leasehold interest in the Property) provided any attempt by Tenant to do any of
these actions will be void and of no effect unless Tenant has received the prior
written consent of Landlord which shall not be unreasonably withheld.  No
assignment or subletting by Tenant shall relieve Tenant of any obligations under
this Lease or alter, modify or amend any provision of this Lease.  Without
Landlord’s consent, Tenant may sublet portions or parts of the Property to one
or more subtenants for conduct of business or other activities provided all such
sublets are consistent with and subject to the terms hereof.  Tenant will, at
least annually, provide written summary of all such sublets including use, area,
term, subtenant name and address and rate.  Notwithstanding the above, Tenant
may assign this Lease, without release of any obligations arising after such
assignment, to BHCMC, L.L.C., a Kansas limited liability company, provided such
assignment is made concurrent with a valid conveyance of rights under the
Contract for BHCMC, L.L.C. to manage a casino upon the Property.  Nothing in
this Lease shall act as or waive any obligation of Tenant to notify the KLC of
any and all sublets or assignments by Tenant of the Property and Tenant shall
notify KLC of any such sublets or assignments in accordance with the Contract.
 
In the event that Tenant is a corporation, partnership, joint venture or other
business entity, then any change in control of Tenant shall constitute an
assignment of this Lease for purposes of this Section.
 
15.             Tenant Default/Landlord’s Remedies.  Each of the following acts
of Tenant constitute an Event of Default under this Lease:  (i) Tenant’s failure
to pay Rent, taxes, insurance premiums or maintenance costs when due;
(ii) Tenant’s failure to pay the required amount of any other Rent within ten
(10) days after written demand; (iii) Tenant’s failure to comply with any other
covenant, duty or obligation of Tenant under this Lease; or (iv) any default by
Tenant under the Contract, which is not either cured or actions commenced to
effect a cure and thereafter diligently pursued within thirty (30) days after
Tenant receives a notice of such failure from Landlord.


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 13 of 19
 
If an Event of Default should occur under this Lease, then Landlord may, upon
expiration of any applicable cure periods, do either of the following (in
addition to pursuing all of the other rights and remedies provided to Landlord
by law):  (i) terminate the Lease effective thirty (30) days after sending
written termination notice to Tenant at the address set forth herein (in which
event, Tenant will immediately surrender possession of the Property to
Landlord); or (ii) terminate Tenant’s right to possession of the Property
effective thirty (30) days after written notice to Tenant, without terminating
the Lease (in which event, Tenant will immediately surrender possession of the
Property to Landlord).
 
Landlord’s exercise of any of the remedies available to Landlord under the Lease
will not be deemed to constitute Landlord’s acceptance of surrender of the
Property by Tenant, whether by agreement or by operation of law.  Such surrender
can be effected only by the written agreement of Landlord and Tenant.  Tenant
hereby acknowledges that Landlord will have the right, after an Event of
Default, to alter locks at the Property and remove Tenant’s property located
within the Property.  Tenant acknowledges that Landlord may require full payment
of all sums then due to Landlord under this Lease, as a condition to Tenant’s
entitlement to a key to new or altered locks that Landlord may have placed on
the Property after an Event of Default.  Landlord shall use reasonable
commercial efforts to attempt to relet the Property after an Event of Default on
such terms and conditions as Landlord in its sole discretion may determine,
including a term different than the Lease Term, and rental concessions and
alterations of the Property; provided, however, that Landlord hereby reserves
the right to refuse to lease the Property to any potential tenant which does not
meet Landlord’s standards and criteria for leasing.  If Landlord elects to
terminate Tenant’s right to possession of the Property, without terminating the
Lease, Landlord may hold Tenant liable for all Rent accrued, plus all Rent that
would have been required to be paid by Tenant to Landlord during the period
following termination of possession through the date that would have been the
date of expiration of the Lease Term as stated above, diminished by any net sums
subsequently received by Landlord through reletting the Property.  If Landlord
elects to terminate this Lease for an Event of Default, then Tenant will be
liable to Landlord, as damages, an amount equal to the difference between all
Rent that would have been payable for the remainder of the Lease Term, less the
fair market rental value of the Property for the remainder of the Lease Term
(net of any commissions or re-letting costs), each discounted to present value
at the prime rate published in the Money Rates section of the Wall Street
Journal, but not less than zero.  Actions to collect sums due from Tenant may be
brought on one or more occasions.  In case of any Event of Default, Tenant will
also be liable for broker’s fees incurred by Landlord in connection with
reletting the Property, the cost of removal and storage of Tenant’s property and
the cost of repairing and remodeling the Property for a new occupant.  If
Landlord engages the services of an attorney, following an Event of Default, to
assist Landlord in enforcing Tenant’s obligation to pay a monetary sum due under
this Lease, then Tenant will pay Landlord, upon demand, all costs incurred by
Landlord in attempting to collect such sum, including reasonable attorneys’
fees.  In addition to any late charges, past-due Rent and all other past-due
payments due from Tenant under the Lease will bear interest from the date due
until the date paid, at the lesser of (i) eighteen percent (18%) per annum or
(ii) the maximum rate allowed by law.  Neither acceptance of any sum paid by
Tenant, nor failure by Landlord to complain of any action, inaction or Event of
Default of Tenant will constitute a waiver by Landlord of any of Landlord’s
rights under the Lease or under the law.  Landlord’s waiver of any right for any
Event of Default by Tenant will not constitute a waiver of any other right of
Landlord for either a subsequent default of the same obligation or for any other
default.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 14 of 19
 
The remedies of Landlord hereunder and at law and in equity shall be deemed
cumulative and not exclusive of each other and may be enforced concurrently and
whenever and as often as Landlord deems desirable.  Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an Event of Default
shall not be deemed or construed to constitute a waiver of such Event of
Default.  Landlord may collect and receive any Rent due from Tenant and the
payment thereof shall not constitute a waiver of or affect any notice or demand
given, suit instituted or judgment obtained by Landlord or be held to waive,
affect, change, modify or alter the rights or remedies which Landlord may have
in equity, at law or by virtue of this Lease.  If Tenant fails to make any
payment, perform any obligation, or cure any default hereunder within ten (10)
days after notice thereof from Landlord to Tenant (no notice being required in
the event of an emergency), Landlord, without obligation to do so and without
thereby waiving such failure or default, may make such payment, perform such
obligation, and/or remedy such default for the account of Tenant and enter the
Property for such purpose.  Tenant must pay, immediately upon demand by
Landlord, all costs and expenses incurred by Landlord in taking such action.
 
16.              Landlord Default.  If Landlord should fail to perform any of
its obligations under this Lease, Tenant’s exclusive remedy shall be the
institution of the suit for damages and/or the right to self help to effect a
cure thereof with collection of all reasonable costs to effect such cure from
Landlord.  However, prior to instituting such a suit, Landlord shall have a
reasonable period of time (not less than thirty (30) days) following Landlord’s
receipt of Tenant’s notice specifically describing such default in which to
commence curative action.  Tenant may not institute a suit during such thirty
(30) day period or during any such time thereafter as Landlord continues to
diligently pursue such cure.
 
17.              Holdover. If Tenant should remain in possession of the Property
after the expiration or other termination of the Lease Term, then Tenant will be
deemed to be occupying the Property as a tenant at sufferance.  Such tenancy at
sufferance will be under all of the terms and conditions of this Lease, and
Tenant will remain subject to all of the covenants, duties and obligations of
Tenant under this Lease, except that the Base Rent payable during the holdover
period will be equal to one hundred twenty five percent (125%) of the Base Rent
last applicable during the Lease Term, which Base Rent shall be payable to
Landlord on a daily basis.  Tenant shall further be liable to Landlord for all
other Rent and damages which Landlord shall suffer by reason of any holding over
by Tenant, including any claims made by any other tenant or prospective tenant
resulting from any delay of Landlord in delivering possession of the Property to
such other tenant or prospective tenant.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 15 of 19
 
18.              Notice.  Any notice given under this Lease must be in writing
(unless otherwise expressly stated in this Lease) and delivered by U.S.
certified mail or by hand delivery or nationally recognized courier or express
mail service.  Notices given to Landlord must be sent to Landlord at Landlord’s
Address for Notice; and notices given to Tenant must be sent to Tenant at
Tenant’s Address for Notice.  Either party may change its address for notice by
giving the other party notice of such change in accordance with this
Section.  Notice that is properly addressed, with adequate postage prepaid, will
be deemed received upon the earlier of: (a) actual receipt; or (b) two (2) days
after deposit in the U.S. mail or with such courier or express mail service
(whether or not actually received or accepted).  Notice that is hand delivered
shall be effective upon actual receipt.  Landlord shall provide notice of any
default or remedy to the Kansas Lottery.


19.              Subordination.  Tenant agrees that its interest under this
Lease shall be subordinate to any mortgage or deed of trust currently existing
or hereafter placed on the Property or any interest therein and to any advances
made on the security thereof and to any and all increases, renewals,
modifications, consolidations and extensions thereof.  This provision shall be
self-operative and no further instrument shall be required to effect such
subordination of this Lease, provided, Landlord shall provide and Tenant shall
execute and deliver promptly an instrument with Landlord’s Mortgagee evidencing
such terms and granting to Tenant the right of continued occupancy without
disturbance by such Lender except and unless a Tenant Default occurs.  Tenant
agrees with Landlord and with any mortgagee of any mortgage and/or beneficiary
of any deed of trust now or hereafter constituting a lien on the Property
(“Landlord’s Mortgagee”), that any such Landlord’s Mortgagee shall have the
right at any time to elect, by notice in writing given to Tenant, to make this
Lease superior to such mortgage and/or deed of trust and, upon the giving of
such notice to Tenant, this Lease shall be deemed prior and superior to such
mortgage and/or deed of trust in respect of which said notice was given.  Tenant
shall attorn to any such Landlord’s Mortgagee following a foreclosure, deed in
lieu of foreclosure or other transfer of possession or title to the Property to
Landlord’s Mortgagee.  If Landlord obtains financing for the Property and
Landlord’s lender requests reasonable modifications to this Lease as a condition
to providing Landlord such financing, Tenant agrees not to unreasonably withhold
Tenant’s consent to such modifications so long as such modifications do not
materially increase the obligations of Tenant hereunder or materially affect
Tenant’s operation of its business for the Permitted Use in the
Property.  Tenant waives the provisions of any statute or rule of law, now or
hereafter in effect, which may give or purport to give Tenant any right or
election to terminate this Lease in the event of any foreclosure proceeding (or
deed in lieu of foreclosure).  In the event of any default by Landlord in
performing its covenants or obligations under this Lease, Tenant agrees not to
terminate this Lease or take any other actions unless and until: (a) Tenant
gives written notice of such default (which notice shall specify the exact
nature of such default and how the same may be cured) to the holder of any such
mortgage or deed of trust or security agreement who has theretofore notified
Tenant in writing of its interest and the address to which notices are to be
sent, and (b) such holder of any such mortgage or deed of trust or security
agreement fail to cure or cause to be cured such default within thirty (30) days
from the receipt of such notice from Tenant (or such additional time as is
reasonably necessary to effect such cure), however no such holder of a mortgage
or deed of trust or security agreement shall have any obligation to cure any
such default.


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 16 of 19
 
20.              Estoppel Certificates.  Tenant and Landlord agree periodically,
upon written request from the other, to furnish within ten (10) days after
written request, a certificate signed and certifying (i) that this Lease is in
full force and effect and unmodified (or if there have been modifications, that
the same is in full force and effect as modified and stating the modifications),
(ii) the Rent Commencement Date and the date through which Base Rent and other
items of Rent have been paid, (iii) that Tenant accepted possession of the
Property and that any improvements required by the terms of this Lease to be
made have been completed as required by the terms of this Lease and (iv) as to
such other matters as may be reasonably requested by Landlord, Tenant or the
holder of any deed of trust, mortgage or security agreement or prospective
lender for the Property.  Any such certificate may be relied upon by any
prospective purchaser, secured party, mortgagee or any beneficiary under any
mortgage, deed of trust or security agreement affecting the Property or any
interest therein.  Tenant’s failure to deliver such statement, in addition to
being a default under this Lease, shall be deemed to establish conclusively such
matters as are requested in the estoppel certificate request.


21.              Relocation.  Intentionally Deleted.


22.              Broker’s Commissions.  Tenant represents and warrants that it
has not contacted or dealt with any real estate broker or agent in connection
with the execution of this Lease, and Tenant agrees to indemnify and hold
harmless Landlord against all liabilities and costs (including but not limited
to attorney’s fees) incurred by Landlord as a result of Tenant’s breach of the
warranties and representations contained herein.  Tenant acknowledges that
principals of Landlord are licensed real estate agents.
 
23.              Hazardous Material.  The term “Hazardous Substances”, as used
in this Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or
any other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by any “Environmental Law”, which term shall
mean any federal, state or local law or ordinance relating to pollution,
protection of environment or public safety.  Tenant hereby agrees that (i) no
activity will be conducted on the Property that will produce any Hazardous
Substance, except for such activities that are part of the ordinary course of
Tenant’s business (the “Permitted Activities”) provided said Permitted
Activities comply and are documented in accordance with all Environmental Laws;
(ii) the Property will not be used in any manner for the storage of any
Hazardous Substances except for the temporary storage of such materials that are
used in the ordinary course of Tenant’s business (the “Permitted Materials”)
provided that such Permitted Materials are properly stored in a manner and
location meeting all Environmental Laws with notice to and right to inspect by
Landlord; (iii) no portion of the Property will be used as landfill or a dump;
(iv) Tenant will not install any underground tanks of any type; (v) Tenant will
not allow any surface or subsurface conditions to exist or come into existence
that would constitute, or with the passage of time may constitute, a public or
private nuisance; (vi) Tenant will not permit any Hazardous Substances to be
brought onto the Property, except for the Permitted Materials, and if so brought
or found located thereon, the same shall be immediately removed, with proper
disposal, and all required cleanup procedures shall be diligently undertaken
pursuant to all Environmental Laws.  If at any time during or after the Lease
Term, the Property is found to be so contaminated or subject to said conditions,
Tenant agrees to indemnify and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, damages and obligations of any nature
arising from or as a result of the use of Property by Tenant.  The foregoing
indemnification shall survive the termination or expiration of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 17 of 19
 
24.              Miscellaneous.  The obligation of Tenant to pay Rent and
perform Tenant’s other covenants and duties under this Lease constitute
independent, unconditional obligations that are to be performed at all times
provided for under this Lease.  Tenant waives and relinquishes all rights to
claim any nature of lien or right of offset against Rent except as provided by
law.  Tenant waives and relinquishes any right to assert that Landlord is bound
to perform (or is liable for nonperformance of) any implied covenants or duties
of Landlord that are not stated in this Lease.  Tenant waives any implied
warranty by Landlord that the Property is suitable for its intended, commercial
purpose, and Tenant acknowledges that Tenant’s obligations are independent of
any such implied warranty and of all other covenants and obligations of
Landlord.  Tenant agrees that Landlord will incur no liability to Tenant by
reason of any defect in the Property, whether apparent or latent except as to
any specific warranties herein.  Except as granted herein, Landlord makes no
express warranty (nor shall there be any implied warranty) regarding the
condition of the Property.  Landlord will never be liable under this Lease for
consequential damages or special damages.  All liability of Landlord for damages
for breach of any covenant, duty or obligation of Landlord may be satisfied only
out of the interest of Landlord in the Property that exists at the time that any
liability of Landlord is adjudicated in a proceeding that results in a final,
nonappealable judgment of liability.  Upon any transfer or assignment of the
real estate upon which the Property exists, Landlord shall be fully released
from any or all liability to Tenant hereunder and such assignee shall be
substituted as Landlord hereunder, provided notice is given to Tenant of such
transfer.  Landlord will have the right, upon prior reasonable notice to Tenant,
to enter the Property at all reasonable times during normal business hours, in
order to inspect them, in order to evaluate Tenant’s performance under this
Lease, to show the Property for financing purposes or to any prospective
purchasers, and in order to perform any other acts which Landlord is required or
permitted to perform under this Lease, without any such action constituting an
eviction of Tenant or authorizing a reduction in Rent.  Landlord may enter the
Property at other times after notice to Tenant, or in the event of an emergency,
without notice.  During the one-hundred eighty (180) days prior to the
expiration of the Lease Term, Tenant will permit Landlord, during normal
business hours or upon prior notice at other times, to exhibit the Property to
prospective tenants and during the last sixty (60) days of the Lease Term to
place notices upon the Property advertising the Property “For Lease”.  This
document constitutes the entire agreement between Landlord and Tenant.  No prior
written, or prior or contemporaneous oral, promises or representations will be
binding.  This document will bind and inure to the benefit of the respective
heirs, executors, administrators, permitted successors and assigns of the
parties (without altering the provisions of Section 14 above  regarding
assignment and subletting).  Nothing in this Lease shall be deemed or construed
by the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, or any relationship between the parties hereto other than the
relationship of landlord and tenant.  
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 18 of 19
 
The laws of the state of Kansas shall govern the interpretation, validity,
performance and enforcement of this Lease.  Venue for any action under this
Lease shall be in the county in which the Property is located and Tenant hereby
consents to the jurisdiction and venue of such courts.  TENANT AND LANDLORD
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE BY RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS LEASE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY TENANT AND LANDLORD.  Except
as otherwise expressly provided herein to the contrary, time is of the essence
with respect to all matters set forth in this Lease.  If any clause or provision
of this Lease is determined to be illegal, invalid or unenforceable under
present or future laws, then and in such event, it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby,
and it is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is determined to be illegal, invalid, or
unenforceable, there be added as part of this Lease a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.  The voluntary or
involuntary surrender of this Lease by Tenant, or mutual cancellation thereof,
will not constitute a merger of the Landlord’s fee estate in the Property and
the leasehold estate created hereby, however, in such event, Landlord will have
the option, in Landlord’s sole discretion, to either terminate or assume all or
any existing subleases or subtenancies.  All indemnities set forth herein and
all covenants not fully performed on the date of expiration or earlier
termination of this Lease will survive such expiration or termination.  Landlord
and Tenant have each negotiated this Lease and have had an opportunity to be
advised respecting the provisions contained herein; therefore, this Lease must
not be construed against either Landlord or Tenant as a result of the
preparation of this Lease by or on behalf of either party.


25.              Expansion.  In the event Tenant desires to expand or enhance
the Building or Land Improvements at any time during the Term (a “Proposed
Expansion”), Tenant shall notify Landlord of such desire and provide proposed
expansion or enhancement plans for Landlord’s review (all of which shall be
subject to the approval provisions provided in this Lease, notwithstanding
anything else herein to the contrary).  Landlord shall thereafter have the
option to construct the Proposed Expansion on Tenant’s behalf by giving written
notice to Tenant within sixty (60) days after receipt of such plans and for such
improvements to become part of the Building and Property hereunder.  All
expansion costs proposed or approved by Tenant in which Landlord, in its sole
discretion, elects in writing to assume and pay shall become part of Landlord’s
Project Costs and Rent shall be adjusted based upon twelve percent (12%) of the
Project Costs attributable to such expansion for the remainder of the Term
effective as of the substantial completion of the Proposed Expansion.  Any
Proposed Expansion shall be completed consistent with the terms of this Lease
and the Construction Exhibits attached hereto.  If Landlord elects not to
construct such proposed expansion, Tenant may proceed with completion of such
expansion and construction of such improvements as Tenant deems reasonable and
appropriate.


 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
By and Between
BHC Development, L.C., and Butler National Service Corporation
Page 19 of 19
 
26.              Grant of Option.  As part of the consideration for Landlord
entering into this Lease, Tenant agrees to grant a right to Landlord to obtain
all of the Preferred Equity Interest in BHCMC, L.L.C., a Kansas limited
liability company, as such interest is defined in the Operating Agreement dated
the 30th day of April, 2009 (copy attached hereto as Exhibit “G”).


27.              Representation of Landlord.  Per the Operating Agreement
attached as Exhibit “G”, Landlord shall have the right to appoint three
individuals to the Board of Managers until such time as Landlord, or an
affiliate of Landlord, exercises the option granted in Section 26 above and
becomes the owner of the Class A Preferred Member Interest described in Section
3.2(a)(ii) of such Operating Agreement.
 
EXECUTED in multiple counterparts, each having the force and effect of an
original, as of the Effective Date.
 

  LANDLORD            
BHC Development, L.C.:
               
By:
/S/  JL Ungerer        
Jeffrey L. Ungerer, Manager
 

 

 
TENANT
           
BHC Development, L.C.:
               
By:
/S/  Clark D. Stewart       Name:  Clark D. Stewart        Title: CEO       Tax
ID:  41-0834293   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
SITE PLAN
 
[Attached]
 
Exhibit “A” – Shopping Center Site Plan
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT “B”
 
LAND LEGAL DESCRIPTION
 
See attached.
 
Exhibit “B” – Land Site Legal Description – Page 1 of 1
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B-1”
 
ADJOINING LAND LEGAL DESCRIPTION
 
See attached.
 
Exhibit “B-1” – Adjoining Land Legal Description – Page 1 of 1
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
CONSTRUCTION EXHIBITS
 
(INCLUDING ALL SERIES “C” SUB-EXHIBITS ATTACHED HERETO)
 
Landlord shall construct and complete all work and provide all materials in
accordance with the plans and specifications set out and identified as:
 
Plans and specifications (the “Plans and Specifications”) to be prepared by KKE
Architects, Inc. for building improvements with grading plans by Cook, Flatt &
Strobel, Engineers and such other plans as jointly approved by both Lessor and
Lessee.
 
Section 1.2
 
A.           Landlord’s Work shall be deemed to have been substantially
completed, notwithstanding that minor adjustments may be required to be made by
Landlord in its work and that various items of Landlord’s Work have not been
fully completed, so long as Tenant would be able to use the Leased Property for
the purposes provided hereunder upon performance of Tenant’s own construction,
installation of its fixtures and equipment, stocking of its merchandise and
staffing of its personnel.  Substantial completion by Landlord may, but need not
be, evidenced by a certificate of completion or certificate of substantial
completion issued by Landlord’s architect.
 
B.           Upon tender of possession of the Leased Property by Landlord to
Tenant, Tenant shall enter the Property and Tenant will diligently perform such
construction work and provide and install such materials as are provided in the
Plans and Specifications and this Lease to be constructed or performed and
installed by Tenant, in accordance with the Construction Exhibits, at Tenant’s
sole cost and expense.  Tenant will also provide and install all other interior
work, trade equipment, furniture, fixtures, and effects of every description
necessary or appropriate for Tenant’s business and all such items to be provided
and installed by Tenant shall be of first-class quality.  Landlord and Tenant
may agree to allow Tenant to commence Tenant’s work prior to the Tender Date,
provided Tenant’s performance shall not unreasonably impair or inhibit
completion of Landlord’s Work.
 
C.           At all times while Tenant is constructing the improvements at the
Leased Property and installing its trade equipment, furniture and fixtures,
Tenant shall not interfere with the conducting of business at the
Property.  Tenant shall comply with said reasonable requests of Landlord as
Landlord might make for the purpose of avoiding such interference.
 
Section 1.3
 
A.           With respect to any labor performed or materials furnished by
Tenant at the Property, the following shall apply:  All such labor shall be
performed and materials furnished at Tenant’s own cost, expense and risk.  Labor
and materials used in the installation of Tenant’s furniture and fixtures, and
in any other work on the Property performed by Tenant, shall comply with all
terms of the Lease and Exhibits thereto.  Tenant may enter upon the Property
prior to the commencement of the Lease Term; however, the continued
effectiveness of such license is conditioned upon Tenant’s aforesaid labor
working in harmony with and not interfering with labor utilized by Landlord or
Landlord’s mechanics or contractors and not interfering with labor utilized by
any other tenant or such tenant’s mechanics or contractors.  
 
Exhibit “C” – Construction Rider – Page 1 of 2
 
 
 

--------------------------------------------------------------------------------

 
 
Accordingly, if at any time such entry of Tenant’s labor shall cause disharmony
or interference therewith, this license may be withdrawn by Landlord upon
forty-eighty (48) hours written notice to Tenant, upon expiration of which
Tenant shall have caused all of Tenant’s labor (as to whom Landlord shall have
given such notice) to have been removed from the Property.  With respect to any
contract for any such labor or materials, Tenant acts as a principal and not as
the agent of Landlord.  Tenant agrees to indemnify and hold harmless Landlord
from all claims (including costs and expenses of defending against such claims)
arising or alleged to arise from any act or omission of Tenant or Tenant’s
agents, employees, contractors, subcontractors, laborers, materialmen or
invitees or arising from any bodily injury or property damage occurring or
alleged to have occurred incident to Tenant’s work at the Property.  Tenant
shall have no authority to place any lien upon the Property or any interest
therein nor in any way to bind Landlord; and any attempt to do so shall be void
and of no effect.  Landlord expressly disclaims liability for the cost of labor
performed or materials furnished by Tenant.  If, because of any actual or
alleged act or omission of Tenant, any lien, affidavit, charge or order for the
payment of money shall be filed against Landlord, the Property or any portion
thereof or interest therein, whether or not such lien, affidavit, charge or
order is valid or enforceable, Tenant shall, at its own cost and expense, cause
same to be discharged of record by payment, bonding or otherwise no later than
ten (10) days after notice to Tenant of the filing thereof, but in all events,
prior to the foreclosure thereof.  All of Tenant’s construction at the Leased
Property shall be performed in compliance with the Plans and Specifications
therefore mutually approved by Landlord and Tenant in a good and workmanlike
manner.  All such work shall be performed by Tenant in compliance with all
applicable building codes, regulations and all other legal requirements and
shall be performed in such manner as to not cause Landlord’s property insurance
to be canceled or the rate therefor increased (or at Landlord’s option Tenant
will upon demand pay any such increase).  In the performance of such work,
Tenant shall not interfere with or delay any work being done by Landlord’s
contractors.
 
B.           In connection with any construction of improvements at the Property
by Tenant, Tenant shall take out and maintain (or cause the contractor under its
construction contract(s) to take out and maintain) commercial general liability
insurance in a minimum amount of two million dollars ($2,000,000.00) combined
single limit (occurrence basis).  Said liability insurance shall name Landlord
as an additional insured with Tenant (and shall contain a cross-liability
endorsement) and shall be non-cancelable with respect to Landlord except upon
thirty (30) days notice to Landlord (given in the same manner as provided in the
Lease) (or, at the request of Landlord, shall be in the form of a separate
liability policy in which Landlord alone is the named insured).  Tenant shall
also take out and maintain such other insurance, in such amounts, as Landlord
may reasonably require.  Certificates of all such insurance shall be delivered
by Tenant to Landlord within five (5) days following Tenant’s entering into any
such construction contract(s) (but in all events prior to Tenant or Tenant’s
general contractor commencing construction).  All such insurance shall be
maintained with insurance companies reasonably acceptable to Landlord.
 
Exhibit “C” – Construction Rider – Page 2 of 2
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “C-1”


TENANT’S AFFIDAVIT
 
STATE OF ________________                                                      §
COUNTY OF ______________                                                      §


1.             BEFORE ME, the undersigned authority, did personally appear
___(name)_________ as ____(title)_________ of
_______(entity)         (“Tenant”), who, being by me duly sworn, states as
follows:
 
My name is ________________ and I am the ________________ of ________________,
who is the Tenant under a lease dated ____________ ___, _____ with
_____________________ “Landlord” for Property known as __________________ all
dated the ____ day of _________, 20__.
 
2.             Pursuant to the Lease and the exhibits attached thereto
(including Exhibit C - Construction Rider), I do hereby certify as follow:
 
(a)           Tenant has accepted the Property and the Rent Commencement Date as
defined in the Lease has occurred.
 
(b)           Tenant has completed the construction of all improvements it
anticipates to the Property, all in accordance with the plans and specifications
approved by the Landlord and Tenant.
 
(e)           Tenant provided to Landlord on _________ ___, 20___ a complete set
of the as-built plans and specifications for all Tenant constructed improvements
to the Leased Property.
 
3.           Further affiant saith not.
 
EXECUTED this ____ day of ____________, 20___.
 

 
By:
            THE STATE OF _________ §         COUNTY OF ___________  §        

 
This instrument was acknowledged before me on this the ___ day of
______________, 20___, by _________________, ____________________ of
________________, _________ of ____________________, a _______ _______________,
on behalf of such ____________________.



           
Notary Public in and for the State of Kansas
 

 
Exhibit “C-1” – Tenant's Affidavit– Page 1 of 1
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C-2”


GENERAL CONTRACTOR’S AFFIDAVIT AND LIEN WAIVER
 
 
STATE OF ______________  §
COUNTY OF ____________   §

 
BEFORE ME, the undersigned authority, personally appeared ____(Insert Name)    ,
who, being by me duly sworn, states as follows:
 
My name is _______________________, I am (Title)   for
__________________________________________ (hereinafter referred to as
“Contractor”). _____________________________________________ (hereinafter
referred to as “Tenant”) is a tenant under and by virtue of a Lease by and
between ______________________ (“Landlord”) and Tenant, dated ________________
(the “Lease”), covering property known as ________(Address)    located in
__________________________________ (“Property”) in    (City)      ,   (State).
 
In consideration of the sum of $__________ which constitutes full payment to
Contractor for all work done at the Leased Property, receipt of which is hereby
acknowledged, Contractor does hereby waive and release any and all liens (and
all rights to hereafter perfect any lien) on the Property and the improvements
presently or hereafter erected thereon.  Further, as an inducement to Landlord
to pay to Tenant the “Allowance” (if any) (as such term is defined under the
Lease), I, duly authorized agent for Contractor, do hereby warrant and
represent, for and on behalf of Contractor, that construction of the Leased
Property has been fully completed in strict accordance with the Plans and
Specifications and that Contractor and all subcontractors, laborers and material
suppliers engaged in working, or supplying materials for such work, have been
paid in full.
 
I further warrant and represent:  (1) that all subcontractors, laborers and
material suppliers engaged in or supplying materials for such construction are
shown on Schedule I attached hereto, (2) that the total amount due each is shown
thereon, (3) that the amount due each has been fully paid, (4) that each has
submitted a full and complete waiver of all rights to file any lien on the
Property, and (5) that Contractor will fully indemnify and hold harmless both
Tenant and Landlord from and against any loss arising out of any lien filed by
any subcontractor, laborer or supplier of materials in any way relating to the
work done by or at the request of Contractor.
 
EXECUTED this ____ day of ______________ 200__.
 

           
(Name of Individual)
 



STATE OF ______________  §
COUNTY OF ____________   §

 
BEFORE ME, the undersigned authority, on this day personally
appeared  ___________________ of _________________ a _____________________
_________, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, in the capacity therein stated and
as the act and deed of said entity.
 
GIVEN UNDER MY HAND AND SEAL OF OFFICE, this _______ day of _________ 20__.
 

           
Notary Public in and for the State of Kansas
 

 
Exhibit “C-2” – General Contractor's Affidavit and Lien Waiver – Page 1 of 2

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C-2”


GENERAL CONTRACTOR'S AFFIDAVIT AND LIEN WAIVER


SCHEDULE I


(List of all Subcontractors, Laborers and Material Suppliers)


All subcontractors, laborers and suppliers paid in excess of five hundred
dollars ($500) must initial beside paid amount to acknowledge their receipt of
payment in full.
 
NAME OF SUBCONTRACTOR,
LABORER OR SUPPLIER
TYPE OF
WORK
AMOUNT PAID
INITIAL
                                                                               
                                                                               
                                                                               
         

 
Exhibit “C-2” – General Contractor’s Affidavit and Lien Waiver – Page 2 of 2
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C-3”


SUBCONTRACTORS LIEN WAIVER


(Subcontractor to General Contractor)


The undersigned has heretofore provided (or contemplates hereafter providing)
labor and/or materials for improvements at the real property located at
_______________________ and being part of the “Property” known as
____________________________________.
 
By this instrument, the undersigned (being a subcontractor or supplier of
material and/or labor for the construction of improvements on a portion of the
above described real property) agrees to look for payment for all labor done or
materials furnished prior to ____________, ______, solely to
___________________________________ (the general contractor for construction of
improvements on said property) and does hereby waive and release any and all
liens on such above described real property and all improvements presently or
hereafter erected thereon and further waives and releases all rights to
hereafter perfect any lien on such real property and/or improvements.
 
SIGNED this ___________ day of ____________________ 20__.
 

 
By:
      Name:        
Authorized Agent
 

 
STATE OF ______________  §
COUNTY OF ____________   §



BEFORE ME, the undersigned authority, on this day personally
appeared  ______________________ of ____________________________ a
_______________________
Corporation, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, in the capacity therein stated and
as the act and deed of said corporation.


GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ___ day of ______________ 20___.
 

           
Notary Public in and for the State of Kansas
 

 
Exhibit “C-3” – Subcontractor’s Lien Waiver – Page 1 of 1

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
LANDLORD’S DEVELOPMENT EXPENSES
 
1.             In no event shall the aggregate amount expended for Development
Expenses exceed nine million dollars ($9,000,000) plus any “Accumulated Return”
as described below.
 
2.             Development Expense shall include expenditures of the following
character or nature:
 
 
a)
Navegante Consulting Fees

 
 
b)
Pre-opening Staffing Costs

 
 
c)
Pre-opening Marketing Costs

 
 
d)
Floor and Operating Cash

 
 
e)
Management of Pre-opening Activities, Regulatory Requirements, Legislation
Monitoring and Related Costs

 
 
f)
Amounts required to be paid to the Lottery Commission or other state agency

 
 
g)
Accumulated Return as defined below

 
Landlord and Tenant may agree on a budget for any one or more of the above
categories or other limitations.  Landlord shall not be obligated to pay any
costs or expenses unless specifically approved by Landlord.
 
3.             Accumulated Return equals a fifteen percent (15%) annualized
return on each cash expenditure made by Landlord from and after the date paid
through and including the Rent Commencement Date.
 
4.             Landlord shall provide an accounting to Tenant of all Development
Expenses and the Accumulated Return upon request.
 
Exhibit “D” – Landlord’s Development Expenses – Page 1 of 1
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”
 
LETTER OF ACCEPTANCE BY TENANT
 
Date:  ______________, 20___
 
 
Re:
Lease dated ____________, 20___, between _______________________, a
_______________________, as Landlord, and ________________________, as Tenant,
covering Property located at ___________, __________ County, Kansas.

 
Ladies and Gentlemen:
 
This is to advise you that the undersigned, as Tenant, has inspected the
improvements at the Property and confirms the following:


 
1.
Tenant has accepted possession of the Property.

 
 
2.
The Property has been tendered in the condition required under the
Lease.  Tenant received keys to the Property on __________, 20__, the Tender
Date.

 
 
3.
Landlord has fulfilled all of its duties under the Lease that were required to
be fulfilled on or before the tender of possession of the Property.

 
 
4.
Attached hereto are copies of all insurance certificates for insurance on the
Property as required by the Lease (originals of such certificates should be sent
directly to Landlord by the insurance company).

 
 
5.
The Lease has not been amended or changed in anyway, except as follows:
___________.

 
 
6.
Tenant has not assigned, encumbered or pledged the Lease or any leasehold
improvements.  Tenant has not sublet or granted any right to use or possession
of the Property.

 

Sincerely,                     (Tenant Company Name)    
 
              Signed:             Print Name:            Title:           

 
Exhibit “E” – Letter of Acceptance – Page 1 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”
 
RENT COMMENCEMENT DATE AGREEMENT
 


 
Date:  ______________, 20___
 
 
Re:
Lease dated ____________, 20___, between _______________________, as Landlord,
and ________________________, as Tenant, covering Property located at
___________, __________ County, Kansas.

 
Ladies and Gentlemen:
 
This is to advise you that the undersigned, as Landlord and Tenant, confirm the
following:


 
1.
Tenant has accepted possession of the Property and is open for business or will
open for business within ____ days.

 
 
2.
The Property has been tendered in the condition required under the
Lease.  Tenant received keys to the Property on __________, 20__, the Tender
Date.

 
 
3.
Landlord has fulfilled all of its duties under the Lease that were required to
be fulfilled on or before rent commencement under the Lease.

 
 
4.
The Lease has not been amended or changed in anyway, except as follows:
__________________________________.

 
 
5.
There are no offsets or credits due against rent.  No rent has been prepaid,
except as set forth in the Lease.

 
 
6.
Tenant has agreed to commence rent payments.  Rent has commenced to accrue or
will commence on ______________ ___, 20___, the Rent Commencement Date.  The
Termination Date under the Lease is _____________ ___, 20___.

 
 
7.
Tenant has not assigned, encumbered or pledged the Lease or any leasehold
improvements.  Tenant has not sublet or granted any right to use or possession
of the Leased Property.

 
 
8.
Tenant has received acceptable Lien Waivers from any and all general
contractors, subcontractors, suppliers, materialmen, laborers and such for all
work done on and to the Leased Property.  These Lien Waivers have been given to
Landlord.

 
 
9.
Tenant has given Landlord copies of required insurance policies for the Leased
Property.

 
Exhibit “E” – Letter of Acceptance – Page 2 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”
 
RENT COMMENCEMENT DATE AGREEMENT, CONTINUED
 

Sincerely,                   Landlord:     (Tenant Company Name)                
  By:      Signed:         Name:     Print Name:        Title:     Title:       
     

 
Exhibit “E” – Letter of Acceptance – Page 3 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “F”
 
INSURANCE REQUIREMENTS
 
Tenant shall at all times maintain, or cause to be maintained, in effect (and
shall furnish to Landlord copies of), insurance policies as required under the
terms of the Lease and/or this Exhibit “E” (and in the event of conflict, the
greater of such coverages), and shall furnish to Landlord proof of payment of
all premiums for such insurance.  All insurance policies or certificates
evidencing insurance coverages shall be written by insurers satisfactory to
Landlord, licensed in the state of Kansas, and in amounts satisfactory to
Landlord, consistent with the Contract and prepared in accordance with
Landlord’s requirements.
 
1.
PROPERTY INSURANCE.

 
 
(a)
During Construction.  An ORIGINAL (or certified copy) Builder’s All-Risk,
Completed Value, Non-Reporting Form POLICY naming Landlord as insured,
reflecting coverage of 100% of the replacement cost of the Building,
Improvements and Equipment, and written by a carrier approved by the Landlord
with a current Best’s Insurance Guide rating of at least A-IX (which is
authorized to do business in the state where the Project is located) that
includes:

 
 
(1)
Mortgagee Clause (or equivalent) naming Landlord and/or Landlord’s lender.

 
 
(2)
30-day notice to Landlord and the Kansas Lottery in the event of cancellation,
non-renewal or material change.

 
 
(3)
Replacement Cost Endorsement.

 
 
(4)
Stipulated Value/Agreed Amount Endorsement.

 
 
(5)
Flood Insurance (if applicable).

 
 
(6)
Collapse and Earthquake Coverage.

 
 
(7)
Vandalism and Malicious Mischief Coverage.

 
 
(b)
Upon Completion. An ORIGINAL (or certified copy) All-Risk Hazard (extended
coverage) Insurance POLICY naming Landlord as an insured, reflecting coverage of
100% of the replacement cost of the Building, Improvements and Equipment, and
written by a carrier approved by Landlord with a current Best’s Insurance Guide
Rating of at least A-IX and a current Standard and Poor claims paying ability
rating of AAA (which is authorized to do business in the state where the
Property is located) that includes:

 
 
(1)
Landlord’s Loss Payable Endorsement with a Severability of Interest Clause.

 
 
(2)
30-day notice to Landlord and the Kansas Lottery in the event of cancellation,
non-renewal or material change.

 
 
(3)
Replacement Cost Endorsement.

 
 
(4)
Stipulated Value/Agreed Amount Endorsement.

 
 
(5)
Boiler Explosion Coverage (if applicable).

 
 
(6)
Sprinkler Leakage Coverage.

 
 
(7)
Vandalism and Malicious Mischief Coverage.

 
 
(8)
Flood Insurance (if applicable).

 
 
(9)
Rental Value Insurance in an amount of not less than 100% of Twelve (12) month’s
Rental Value of the Property.  “Rental Value” shall include:

 
Exhibit “F” – Insurance Requirements – Page 1 of 2
 
 
 

--------------------------------------------------------------------------------

 
 
 
a.
the total projected gross rental income from tenant occupancy of the Property as
set forth in the Lease; and

 
 
b.
the amount of all charges which are the legal obligation of tenant and which
would otherwise be the obligation of Tenant.

 
 
(10)
Twelve 12 months business interruption insurance in an amount acceptable to
Landlord.

 
2.
LIABILITY INSURANCE.  An ORIGINAL CERTIFICATE or other evidence (e.g. an ACORD
27 certificate) of General Comprehensive Public Liability Insurance naming
Landlord as an insured, and written by a carrier approved by Landlord with a
current Best’s Insurance Guide Rating of at least A-IX (which is authorized to
do business in the state where the Project is located that includes:

 
 
(a)
$10 million combined single limit coverage.

 
 
(b)
Additional Insured Endorsement naming Landlord and the Kansas Lottery, State of
Kansas and Lottery Commission.

 
 
(c)
30-day notice to Landlord and the Kansas Lottery in the event of cancellation,
non-renewal or material change.

 
3.
WORKER’S COMPENSATION. An ORIGINAL CERTIFICATE of Worker’s Compensation coverage
in the statutory amount, naming Landlord as owner of the Property, written by a
carrier approved by Landlord, if applicable.

 
4.
OTHER REQUIREMENTS.

 

 
(a)
All insurance provided for in this Exhibit shall be effected under a valid and
enforceable policy or policies of insurance in form and substance approved by
Landlord, shall be issued by insurers of recognized responsibility, which are
licensed to do business in the state where the Property is located, and which
are acceptable to Landlord, and shall be satisfactory to Landlord in all other
respects.

 

 
(b)
The certificates of insurance for property, liability and builder’s risk must
comply with the following:

 

 
(1)
ACORD 25-S forms (titled “Certificate of Insurance”) for liability ARE
UNACCEPTABLE unless modified to (a) indicate that the insurance is in force and
(b) provide for 30 days written notice to the Landlord and the Kansas Lottery of
intent to cancel the insurance.  This modification will occur in the bottom
right of the form.  The Landlord and the Kansas Lottery does not accept standard
ACORD 25-S forms as they are “issued as a matter of information only and confer
no rights,” and do not certify the existence of the insurance and do not promise
notice to the Landlord and the Kansas Lottery prior to cancellation.

 

 
(2)
An ACORD 27 (titled “Evidence of Property Insurance”) relates to property
insurance and is acceptable (but see (4), below).  Although an ACORD 27 is not
on its face to be used to evidence policies of liability insurance, it is
adaptable to that purpose, and is acceptable if so adapted.

 

 
(3)
An ACORD 28 (titled “Evidence of Commercial Property Insurance”) for property
insurance is acceptable (but see (4), below).

 

 
(4)
ON ALL CERTIFICATES, the Landlord and the Kansas Lottery must be designated as
“additional insured,” “loss payee” and “mortgagee” and not “named insured.”

 

 
(5)
The Landlord and the Kansas Lottery request that it also be provided a copy of
the endorsements to the policies which establish the Landlord as an additional
insured.

 

 
(c)
All policies shall designate Landlord as a loss payee, with any/all proceeds
from any claim to be paid directly to Landlord to cover costs and/or disburse to
Tenant or contractors as appropriate.

 

 
(d)
All property policies must also designate the Kansas Lottery as a loss payee, to
the extent of any interest therein.

 
Exhibit “F” – Insurance Requirements – Page 2 of 2
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “G”
 
BHCMC, L.L.C. Operating Agreement
 
 
Exhibit “G” – BHCMC, L.L.C. Operating Agreement – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 